                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:19CR108

       vs.
                                                                  ORDER
VINCENT J. PALERMO,

                     Defendant.


      THIS MATTER is before the court on the motion of Howard N. Kaplan to withdraw
as counsel for the defendant, Vincent J. Palermo (Filing No. 11). James M. Davis has
filed an entry of appearance as retained counsel for Vincent J. Palermo. Howard N.
Kaplan’s motion to withdraw (Filing No. 11) is granted.
      Howard N. Kaplan shall forthwith provide James M. Davis any discovery materials
provided to the defendant by the government and any such other materials obtained by
Mr. Kaplan which are material to Vincent J. Palermo’s defense.
      The clerk shall provide a copy of this order to Howard N. Kaplan.
      IT IS SO ORDERED.
      Dated this 10th day of May, 2019.



                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
